                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

LAUREN E. McWATERS,                              )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )       CASE NO. 2:18-CV-103-WKW
                                                 )
MICHELLE HART                                    )
THOMASON, Judge,                                 )
                                                 )
               Defendant.                        )

                                            ORDER

       On March 4, 2019, the Magistrate Judge filed a Recommendation to which no

timely objections have been made. (Doc. # 9.) Upon an independent review of the

record and consideration of the Recommendation, it is ORDERED that the

Recommendation (Doc. # 9) is ADOPTED and that Plaintiff’s complaint (Doc. # 1)

is DISMISSED with prejudice as barred by the statute of limitations.1

       Final judgment will be entered separately.

       DONE this 29th day of March, 2019.

                                                  /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE

       1
           The Recommendation does not state whether dismissal should be with or without
prejudice. But it does recommend dismissal because the applicable statute of limitations bars
Plaintiff’s action, and such a dismissal “is a decision on the merits for res judicata purposes.”
Mathis v. Laird, 457 F.2d 926, 927 (5th Cir. 1972). Moreover, an involuntary dismissal is
automatically assumed to be with prejudice under Rule 41(b). See Fed. R. Civ. P. 41(b) (stating
that unless the order states otherwise, an involuntary dismissal “operates as an adjudication on the
merits”).
